 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RAFFIEL A. NORWOOD,                            Case No. 1:18-cv-00198-JDP
12                          Plaintiff,                ORDER DIRECTING CLERK OF COURT
                                                      TO ASSIGN CASE TO DISTRICT JUDGE
13                          v.
                                                      FINDINGS AND RECOMMENDATIONS
14     COMMISSIONER OF SOCIAL                         TO DISMISS CASE FOR PLAINTIFF’S
       SECURITY,                                      FAILURES TO PROSECUTE AND TO
15                                                    COMPLY WITH COURT ORDER
                            Defendant.
16                                                    OBJECTIONS, IF ANY, DUE IN
                                                      FOURTEEN DAYS
17

18

19             Plaintiff Raffiel A. Norwood (“claimant”) proceeds without counsel in this action

20   appealing defendant’s decision denying his application for Social Security benefits. Claimant

21   failed to serve the complaint within the time period required by the scheduling order. See ECF

22   No. 8. The court therefore ordered claimant to show cause why the case should not be dismissed

23   for his failure to prosecute. ECF No. 12. In response, claimant requested a ninety-day extension

24   of time “to acquire legal representation.” ECF No. 11. The court partially granted claimant’s

25   request, ordering him to secure representation or serve the complaint by May 31, 2019. ECF

26   No. 12.

27             On May 17, 2019, claimant requested that this case “remain open” and that the court

28   direct the clerk to resend the service documents to claimant. ECF No. 13. Considering
                                                        1
 1   claimant’s pro se status and in the interests of justice, the court granted claimant’s request. The

 2   court ordered the clerk of court to resend certain documents to claimant. Id. 2. The court also

 3   extended the deadline set in its previous order for plaintiff to (1) secure representation or (2) serve

 4   the complaint. Id. The court warned plaintiff that failure to comply with its order would result in

 5   dismissal of this case. Id. Nonetheless, plaintiff again failed to secure representation or serve the

 6   complaint within the allotted time, thereby disobeying another court order.

 7           The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a

 8   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

 9   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties

10   to resolve disputes expeditiously and to avoid needless burden for the parties. See

11   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

12           In considering whether to dismiss a case for failure to prosecute, a court ordinarily

13   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

14   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

15   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

16   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

17   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

18   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

19   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

20           “The public’s interest in expeditious resolution of litigation always favors dismissal.”
21   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

22   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

23   dismissal.

24           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

25   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). And here, the court need

26   consider only the record before the administrative law judge, so there is no risk that delay will
27   increase the risk that witnesses’ memories will fade and evidence will become stale. See id. at

28   643. Therefore, the third factor weighs against dismissal.
                                                         2
 1            As for the availability of lesser sanctions, at this stage in the proceedings there is little

 2   available to the court that would constitute a satisfactory lesser sanction while protecting the court

 3   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

 4   considering plaintiff’s pursuit of disability benefits, and—given the nature of these proceedings—

 5   the preclusion of evidence or witnesses is not available. Accordingly, the fourth factor also

 6   weighs in favor of dismissal.

 7            Finally, because public policy favors disposition on the merits, this factor weighs against

 8   dismissal. Id.

 9            After weighing the factors, including the court’s need to manage its docket, the court finds

10   that dismissal is appropriate. The court will recommend dismissal without prejudice.

11            ORDER

12            The clerk of court is directed to assign this case to a district judge, who will preside over

13   this case. The undersigned will remain as the magistrate judge assigned to the case.

14            FINDINGS AND RECOMMENDATIONS

15            The court recommends that the case be dismissed for plaintiff’s failures to prosecute and

16   to comply with court orders. The undersigned submits these findings and recommendations to the

17   U.S. district judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304.

18   Within 14 days of the service of the findings and recommendations, the parties may file written

19   objections to the findings and recommendations with the court and serve a copy on all parties.

20   The document containing the objections must be captioned “Objections to Magistrate Judge’s
21   Findings and Recommendations.” The presiding district judge will then review the findings and

22   recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections within

23   the specified time may waive their rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839

24   (9th Cir. 2014).

25
     IT IS SO ORDERED.
26
27
     Dated:      July 2, 2019
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                           3
